Citation Nr: 0638469	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-06 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In May 2001, the veteran testified at a 
Board hearing at the RO.  This matter was previously before 
the Board in November 2001 and October 2004 at which times 
the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The evidence in this case shows that the veteran's 
occupational duties exposed him to asbestos prior to service, 
in service, and after service.  Notwithstanding this 
exposure, there is conflicting medical evidence with respect 
to a respiratory diagnosis and nexus to service.  
Specifically, it is unclear whether the veteran has the 
disability he is claiming, i.e., asbestosis, and/or whether 
his presently diagnosed chronic obstructive pulmonary disease 
(COPD) is related to service.    

Regarding an asbestosis diagnosis, the positive evidence 
includes an April 1998 opinion from a private physician who 
opined with a "reasonable degree of medical certainty" that 
the veteran has asbestosis.  There is also a January 2001 VA 
examiner's opinion that radiological and pulmonary function 
test findings were consistent with asbestosis.  In addition, 
a VA physician in March 2003 stated that findings were 
compatible with pulmonary asbestosis, but recommended a 
computed tomography (CT) scan of the chest to verify this 
diagnosis.  However, in July 2005, after reviewing a March 
2003 CT scan report, this same VA physician concluded that 
there was no evidence that the veteran has asbestosis.  

In April 2006, the Board referred the claims file to a VA 
medical expert for an independent opinion.  Unfortunately, 
the expert did not provide a definitive opinion in his June 
2006 report regarding whether the veteran has asbestosis.  
Instead, he stated that there "may or may not be 
interstitial pulmonary fibrosis."  He went on to recommend 
that a high resolution CT scan of the chest be performed to 
definitely answer the question regarding a diagnosis of 
asbestosis.  

With respect to a nexus between the veteran's diagnosed COPD 
and service, a private physician opined in April 1998 that 
the veteran's smoking and exposure to dust, fumes, welding 
fumes, and irritants of construction were considered 
contributing factors in the development of his airways 
disease.  There is also a November 2000 VA examiner's opinion 
that the veteran's COPD was not likely related to asbestos 
exposure.  Although the VA medical expert noted above was 
asked to render an opinion regarding whether the veteran's 
COPD is related to service, he did not render such an 
opinion.  

In light of the inadequacies outlined above, the veteran's 
representative requested in writing in October 2006 that the 
veteran's appeal be remanded so that the veteran may undergo 
a high resolution CT scan as the VA medical expert 
recommended.  The Board agrees that this additional 
development is necessary in order to properly decide this 
claim.  38 U.S.C.A. § 5103A(d).  

In addition, the VA medical expert noted in his June 2006 
report that there is no radiological data on file from 1988 
to 1995.  This is despite VA outpatient and hospital records 
dated during this period.  Consequently, it is unclear 
whether there were no radiographic tests performed from 1988 
to 1995, or whether the results from such tests did not make 
it into the veteran's claims file.  Accordingly, another 
request should be made for pertinent VA radiographic reports 
from 1988 to 1995.  See 38 U.S.C.A. § 5103A(c).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  Request all outstanding pertinent VA 
radiological reports for the period from 
1988 to 1995 and incorporate the records 
into the claims file.  

2.  Schedule the veteran to undergo a 
high resolution CT scan of the chest and 
incorporate the CT scan report into the 
claims file.  

3.  All additional evidence with respect 
to the actions above must be considered 
and then a SSOC must be issued.

4.  Thereafter, return the case to the 
Board for further development.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

